¶ 0 QUESTION:
May a judge serve on the Board of Directors of a closely held corporation engaged in the nursing home business?
¶ 1 FACT SITUATION:
  1. This closely held corporation is currently owned by members of six (6) families. The inquiring judge owns a few shares and his family owns 1/6 of the stock.
  2. The judge has had to recuse less than one time per year because of his family involvement in the nursing home business.
¶ 2 Canon 4D: "Financial Activities.
  (1)A judge should not engage in financial and business dealings that:
  (a) may reasonably be perceived to exploit the judge's judicial position, or . . .
  (2) A judge may, subject to the requirements of this Code, hold and manage investments of the judge and members of the judge's family, including real estate, and engage in other remunerative activity.
  (3) A judge should not serve as an officer, director, manager, general partner, advisor or employee of any business entity except that a judge may, subject to the requirements of this Code, manage and participate in:
  (a) a business closely held by the judge or members of the judge's family. . ."
¶ 3 WE ANSWER: No
¶4 DISCUSSION:
It appears that Canon 4D(3)(a) refers strictly to a totally owned family corporation and not to a small closely held corporation in which the judge's family owns a minority interest.
Robert L. Bailey, Chairman
Robert D. Simms, Vice Chairman
Milton C. Craig, Secretary